Title: To Thomas Jefferson from Benjamin Harrison, 26 December 1783
From: Harrison, Benjamin
To: Jefferson, Thomas


        
          Dear Sir
          Council Chamber December 26th. 1783.
        
        I am much obliged to you for your favor of the 17th. It contains many interesting particulars and such as the executive of every State ought to know, tho’ I have seldom ‘till your arrival in Congress been favored with anything of the kind. The mode of correspondence proposed by you is perfectly agreeable to me, and I think good will result from it. We seem to blunder here more from the want of information than design. I do not mean by what I say that every thing communicated to me, shall be made public, but only that being myself informed, I may be able when necessary to stop the progress of evil, which would have been the case I trust when the citizen bill passed if the European opinions had. I coincide in opinion with our Commissioners and the people of England in reprobating Committees and their late conduct, and will most certainly suppress them in this state and punish all rioters as far as the law will permit me, tho’ I hope I shall have no more trouble  on this head as the prosecution now carrying on against those in Essex seems to have put a stop to such excuses.
        The multiplicity of business now before me in carrying into execution the acts and resolutions of the assembly forces me to conclude sooner than I intended and only allows me time to add that
        I am &c.
      